The Ciiancisllob.
1. Upon the case made by the bill, the bond itself was not in its inception usurious. Upon its face it is made for a legal rate of interest. There is no charge that it was made upon a corrupt agreement. The mere fact that a part of the loan was withheld as a bonus for the loan, in the absence of any charge of an agreement for that purpose, does not constitute usury. Howell v. Auten, 1 Green’s Ch. 44.
Kor does the taking of usurious interest upon the bond after its consummation render the bond invalid. Sloan v. Towers, 2 Green 510; Ex parte Jennings, 1 Mad. 183, (Am. ed.); Comyn on Usury 187.
The judgment and execution, it is admitted, only seek to enforce the payment of the principal of the bond with the legal rate of interest.
2. The bill contains no offer to pay the sum actually due, or that may he found due upon the bond. The rule is well settled, that where a party comes into a court of equity seeking relief against a usurious contract he must offer to pay the sum actually due. If he omit to make such offer the bill is demurrable, and an injunction will not be allowed. Miller v. Ford, 1 Saxton 358; Fanning v. Dunham, 5 Johns. Ch. R. 122: Morgan v. Schermerhorn, 1 Paige 544.
The order for injunction is denied.